Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 1 of 11 PageID: 31



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CLARENCE WILLIAM SIMMONS,      :
                               :
          Plaintiff,           :    Civ. No. 20-1561 (NLH)(AMD)
                               :
     v.                        :
                               :
WARDEN DAVID KELSEY, et al., :      OPINION
                               :
          Defendants.          :
______________________________:

APPEARANCES:

Clarence William Simmons
274886
Atlantic County Jail
5060 Atlantic Avenue
Mays Landing, NJ 08330

       Plaintiff pro se

HILLMAN, District Judge

  I.     INTRODUCTION

       Plaintiff, Clarence William Simmons (“Plaintiff”) or

“Simmons”), is a pretrial detainee lodged at the Atlantic County

Jail in Mays Landing, New Jersey.       He is proceeding pro se with

a civil rights complaint filed pursuant to 42 U.S.C. § 1983.

       At this time, this Court must review the complaint,

pursuant to 28 U.S.C. § 1915(e)(2), to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from such
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 2 of 11 PageID: 32



relief.     For the reasons set forth below, the complaint is

dismissed without prejudice in part and with prejudice in part

for failure to state a claim upon which relief may be granted.

     II.   BACKGROUND

       For purposes of this screening opinion, the allegations of

the complaint are construed as true.         Plaintiff names two

defendants in this action; (1) Warden David Kelsey; and (2)

Keefee Company.

       Plaintiff alleges he entered the Atlantic County Jail on

September 23, 2019 as a pretrial detainee.         Plaintiff claims he

has been deprived of an adequate law library.         See ECF No. 1 at

4.    More specifically, plaintiff states when he puts in request

slips to obtain a case, it is either denied, he eventually

receives the wrong case or the case is given to him late.            See

id.    He asserts the law library is run by a civilian who is not

qualified to be a paralegal.       See id.    Next, plaintiff complains

about the showers at the Atlantic County Jail.          See id.   He

states he can smell the mold when entering the showers and can

also see calcium, lime and rust buildup.         See id.    Third,

Plaintiff complains that the jail charges him $50.00 per month

in “rent.”     See id.   Finally, Plaintiff states he is overcharged

(price gouged) for items he buys at the canteen.           See id.   More

specifically, he states items that cost twenty cents cost $1.21

in the canteen.

                                     2
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 3 of 11 PageID: 33



     As relief, plaintiff requests: (1) the showers be fixed;

(2) the jail stop charging him $50 per month as “rent”; (3) the

jail stop depriving him access to the law library and a

paralegal; and (4) the jail stop overcharging for canteen items.

See id. at 5.    He further requests $4.4 million in damages.

  III. STANDARD OF REVIEW

     Under the Prison Litigation Reform Act, Pub.L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B), seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions.       See 42 U.S.C. § 1997e.      The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief.          See 28 U.S.C. § 1915(e)(2)(B).

     “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).”         Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l));

                                     3
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 4 of 11 PageID: 34



Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008)

(discussing 28 U.S.C. § 1915A(b)).         That standard is set forth

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), as explicated by the

United States Court of Appeals for the Third Circuit.           To

survive the court's screening for failure to state a claim, the

complaint must allege ‘sufficient factual matter’ to show that

the claim is facially plausible.         See Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).           “A claim

has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”            Fair

Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir.

2014) (quoting Iqbal, 556 U.S. at 678). “[A] pleading that

offers ‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’”         Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

     Pro se pleadings, as always, will be liberally construed.

See Haines v. Kerner, 404 U.S. 519 (1972).         Nevertheless, “pro

se litigants still must allege sufficient facts in their

complaints to support a claim.”          Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).




                                     4
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 5 of 11 PageID: 35



     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of constitutional rights.           Section

1983 provides in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the
           District of Columbia, subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity, or other proper
           proceeding for redress, except that in any
           action brought against a judicial officer
           for an act or omission taken in such
           officer's judicial capacity, injunctive
           relief shall not be granted unless a
           declaratory decree was violated or
           declaratory relief was unavailable.

Thus, to state a claim for relief under § 1983, a plaintiff must

allege first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the

alleged deprivation was committed or caused by a person acting

under color of state law.      See Harvey v. Plains Twp. Police

Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

  IV.   DISCUSSION

     1. Law Library

     Plaintiff initially complains about the inadequacy of the

jail’s law library and its paralegal.        This Court construes


                                     5
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 6 of 11 PageID: 36



these allegations as attempting to bring a First Amendment

access-to-courts claim.

     To allege an access-to-the-courts claim, a prisoner is

required to show that the denial of access caused actual injury.

Jackson v. Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (per

curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)).            An

actual injury occurs when a prisoner demonstrates that a

“nonfrivolous” and “arguable” claim was lost because of the

denial of access to the courts.          Christopher v. Harbury, 536

U.S. 403, 415 (2002).     Alleging that a prison’s law library or

legal assistance program is subpar in some theoretical sense is

insufficient to state an actual injury.          Lewis, 518 U.S. at 351.

     Plaintiff does not allege an actual injury in his

complaint.    He does not identify any lost claim because of the

pled inadequacies of the law library.          Therefore, plaintiff has

not sufficiently pled an “access-to-the-courts” claim under the

First Amendment.     This claim is dismissed without prejudice for

failure to state a claim upon which relief may be granted.

     2. Shower Conditions

     Next, plaintiff challenges the conditions of his

confinement because of the shower facilities at the Atlantic

County Jail.    Because plaintiff is a pretrial detainee, the Due

Process Clause of the Fourteenth Amendment governs the claim.

Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005).

                                     6
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 7 of 11 PageID: 37



     To state a conditions of confinement claim under the

Fourteenth Amendment, a plaintiff must plead facts that suggest

the conditions of his confinement amount to punishment.           Bell v.

Wolfish, 441 U.S. 520 (1979).       First, a plaintiff must provide

facts that indicate he is “incarcerated under conditions posing

a substantial risk of serious harm.”        Farmer v. Brennan, 511

U.S. 825, 834 (1994).     Then, he “must allege facts which, if

true, would show that the official being sued subjectively

perceived facts from which to infer substantial risk to the

prisoner, that he did in fact draw the inference, and then

disregarded that risk by failing to take reasonable measures to

abate it.”    Id.   Generally, this assessment, based on the

totality of the circumstances, asks whether there was a purpose

for the condition and whether the condition is excessive in

relation to that purpose.      Hubbard, 399 F.3d at 159–60.

     However, “the fact that such detention interferes with the

detainee’s understandable desire to live as comfortably as

possible and with as little restraint as possible during

confinement does not convert the conditions or restrictions of

detention into ‘punishment.’”       Bell, 441 U.S. at 537.      With

respect to shower conditions, “to state a Fourteenth Amendment

Due Process violation, [a plaintiff] must allege facts

suggesting that the conditions are excessive in light of the

legitimate governmental purpose of providing shower facilities

                                     7
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 8 of 11 PageID: 38



for inmates, a task which inherently poses a risk of exposure to

mold, lime or rust.”     Washington v. Kelsey, No. 20-1722, 2021 WL

41460, at *3 (D.N.J. Jan. 5, 2021).

     In this case, plaintiff fails to illustrate that his

conditions amount to punishment.         Plaintiff’s complaint fails

the first prong in that it does not demonstrate a present and

substantial risk of serious harm.         Plaintiff does not specify a

particular injury, or any tangible effect from the shower

conditions other than its unappealing smell and presence.

       The complaint also fails the second prong to state a

Fourteenth Amendment claim.      The complaint lacks any assertion

that the named two defendants were aware of any risk, let alone

a substantial risk due to the conditions of the showers.           For

these reasons, plaintiff fails to state a valid conditions of

confinement claim.     This claim is dismissed without prejudice

for failure to state a claim upon which relief may be granted.

     3. Rent

     Plaintiff maintains that the $50 monthly facility charge,

which he refers to as “rent,” is excessive, presumably in

violation of the Excessive Fines Clause of the Eighth Amendment.

To prevail on an excessive fines claim, an inmate must show the

disputed fees are both excessive and a punishment.          Tillman v.

Lebanon Cty. Corr. Facility, 221 F.3d 410, 420 (3d Cir. 2000).

A fine is excessive when the amount of the forfeiture does not

                                     8
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 9 of 11 PageID: 39



bear some relationship to the gravity of the offense that it is

designed to punish.      United States v. Bajakajian, 524 U.S. 321,

334 (1998).    Moreover, a fine constitutes a punishment if the

“assessments and confiscations can only be explained as serving

in part to punish, even if they may also be understood to serve

remedial purposes.”      Tillman, 221 F.3d at 420 (citing Austin v.

United States, 509 U.S. 602, 610, 620–21 (1993)).

      The Third Circuit has concluded that room and board fees

are not a punishment, as they help “teach financial

responsibility.”     Id.   Moreover, room and board policies are

permissible because they serve a nonpunitive function and are

not contingent on an inmate’s ability to pay for such services.

Id.   It is permissible for prison authorities to “seek

reimbursement from the party receiving the benefit of care.”

Id. at 418-19.    Further, they are not excessive because “the

costs of incarceration by definition cannot be disproportionate

to the offense.”     Id. at 416; see also Carson v. Mulvihill, 488

F. App’x 554, 563 (3d Cir. 2012) (applying Tillman’s reasoning

to fees charged pretrial detainees).        Accordingly, Plaintiff

fails to state a claim and the Court will dismiss this claim

with prejudice.    Id.

      4. Canteen Prices

      Lastly, plaintiff alleges there is price gouging taking

place on canteen items at the Atlantic County Jail.          However,

                                     9
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 10 of 11 PageID: 40



prisoners, “have no federal constitutional right to purchase

items from the jail commissary at any particular price, or to

restrain the vendor from charging exorbitant prices.”           McKnight

v. Taylor, No. 12–1684, 2012 WL 5880331, at *6 (D.N.J. Nov. 20,

2012); see also Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d

251 (3d Cir. 2001) (rejecting inmates’ constitutional claims

challenging a ten percent surcharge on purchases from jail

commissaries in New Jersey); Tokar v. Armontrout, 97 F.3d 1078,

1083 (8th Cir. 1996) (“[W]e note that we know of no

constitutional right of access to a prison gift or snack

shop.”); French v. Butterworth, 614 F.2d 23, 25 (1st Cir. 1980)

(“We also reject French’s contention that he and fellow inmates

have a constitutionally protected interest in buying food as

cheaply as possible.”).      As there is no federal right at stake,

this claim is dismissed with prejudice.

      5. Leave to Amend

      Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

futile.”    Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).    “‘Futility’ means that the complaint, as amended,

would fail to state a claim upon which relief could be granted.”

Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).           As plaintiff

may be able to allege facts that would state a federal claim,

                                     10
Case 1:20-cv-01561-NLH-AMD Document 6 Filed 08/26/21 Page 11 of 11 PageID: 41



plaintiff may file a proposed amended complaint on those claims

dismissed without prejudice – access to courts and shower

conditions.     Plaintiff may file his proposed amended complaint

within thirty days of this opinion and accompanying order.

        Plaintiff should note that when an amended complaint is

filed, the original complaint no longer performs any function in

the case and cannot be utilized to cure defects in the

complaint, unless the relevant portion is specifically

incorporated in the new complaint.        6 Wright, Miller & Kane,

Federal Practice and Procedure 1476 (2d ed. 1990) (footnotes

omitted).     The amended complaint may adopt some or all the

allegations in the complaint, but the identification of the

particular allegations to be adopted must be clear and explicit.

Id.     To avoid confusion, the safer course is to file an amended

complaint that is complete in and of itself.          Id.

   V.     CONCLUSION

        For the reasons stated above, the Court shall dismiss the

complaint without prejudice in part and with prejudice in part.

Plaintiff may file a proposed amended complaint within thirty

days of this opinion and accompanying order, which shall also be

subject to this Court’s screening under 28 U.S.C. § 1915(e)(2).

An appropriate order will be entered.


Dated: _August 26, 2021                   __s/ Noel L. Hillman ____
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.

                                     11
